

116 HR 4427 IH: To require the Secretary of Energy to identify and convey to the State of Colorado land for use as a storage site for residual radioactive material, and for other purposes.
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4427IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Tipton (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to identify and convey to the State of Colorado land for use as
			 a storage site for residual radioactive material, and for other purposes.
	
		1.Durango disposal site
			(a)Identification
 (1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall— (A)identify, in accordance with paragraph (2), a portion of Federal land within the Durango disposal site that is suitable for conveyance to the State of Colorado for use as a storage site for residual radioactive materials as part of remediation activities carried out by such State relating to properties in the vicinity of the Durango processing site; and
 (B)offer to convey such land to the State of Colorado for such purpose. (2)RequirementsIn carrying out paragraph (1)(A), the Secretary shall ensure that the identified land—
 (A)consists of approximately .25 acres; (B)is located in the southwestern corner of the Durango disposal site; and
 (C)is south of, and bounded by, County Road 212. (b)ConveyanceSubject to the terms and conditions described in subsection (c), if, not later than 1 year after the date on which the Secretary offers under subsection (a) to convey land identified under such subsection to the State of Colorado, the State accepts such offer, the Secretary shall convey all right, title, and interest of the United States in and to such land to the State, without consideration.
 (c)Terms and conditionsAs a condition of the conveyance under subsection (b), the Secretary— (1)shall impose a requirement that the State of Colorado manage the conveyed land in a manner that is consistent with the requirements of the Uranium Mill Tailings Radiation Control Act of 1978 relating to the Durango disposal site, including after the use described in subsection (a) has ceased; and
 (2)may impose such additional requirements as the Secretary determines necessary to protect the interests of the United States.
 (d)Boundary revisionThe Secretary shall revise the legal description of the Durango disposal site included in the Long-Term Surveillance Plan for such site pursuant to section 40.27 of title 10, Code of Federal Regulations, to reflect the conveyance under subsection (b) and shall notify the Nuclear Regulatory Commission of such revision, and the Commission shall accept such revised Long-Term Surveillance Plan for purposes of the general license issued for such site by the Commission.
 (e)Effect on existing requirementsThe Secretary shall carry out this section in a manner that is consistent with the requirements of the Uranium Mill Tailings Radiation Control Act of 1978 relating to the Durango disposal site.
 (f)NoticeA notice described under the heading Sale of Land in the report accompanying the Energy and Water Development Appropriations Act, 2002, is not required for the conveyance under subsection (b).
 (g)DefinitionsIn this section: (1)Durango disposal siteThe term Durango disposal site means the site in Durango, Colorado, for the permanent disposition and stabilization of residual radioactive materials pursuant to the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7901 et seq.).
 (2)Durango processing siteThe term Durango processing site means the processing site in Durango, Colorado, designated under section 102(a)(1) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7912(a)(1)).
 (3)Residual radioactive materialThe term residual radioactive material has the meaning given that term in section 101 of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7911).
 (4)SecretaryThe term Secretary means the Secretary of Energy. 